DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim(s) 1, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0045074) in view of Srinivasan (US 2015/0380010).
Regarding claim 1, Li teaches an audio signal processing apparatus configured to process an audio signal comprising: a adjusting circuit configured to adjust an acoustic transfer function obtained based on an arrival sound, which is collected by a sound collector, arrived from a direction which forms a particular angle to the sound collector (see fig. 2, 9, ¶ 0034-0036, 0039-0042. The audio signals are collected at the microphones and provided to a calibration unit (adjusting circuit). The audio is received at the microphones in which an angle or direction is obtained. The calibration unit is capable of real time calibration of the received audio.), the adjusting circuit adjusting the acoustic transfer function by applying an emphasizing process to an amplitude spectrum of the acoustic transfer function (see fig. 2, 9, ¶ 0039-0042, 0061-0063. The system makes adjustments to the received audio at the microphones and have the system calibrates (adjusting) the audio to emphasizing a gain matching  process. The different volume signals are compared by the system in order to make adjustments to the signal.), the emphasizing process including amplifying an amplitude component of the amplitude spectrum more as an amplitude is greater than a particular reference level and attenuating the amplitude component of the amplitude spectrum more as the amplitude is smaller than the particular reference level (see fig. 2, 9, ¶ 0039-0042, 0058-0063, 0075-0078. The system uses a threshold (reference level) in order to modulated the signals. Based on the preset threshold, the system adjusted the calibration of the incoming audio to a reference signal. Then compare the difference based on a preset threshold. The signal energies are larger than the threshold level, the parameters are adjusted for the filter. Li discloses a system for adjusting the audio signals that are received, the system calibrates for the main audio and environmental audio (noise). The system based on threshold levels makes adjustments to the noise in order to provide a main audio signal output without noise signal being at a gain level that is not tolerable.) and a processing circuit configured to add, to the audio signal, information indicating an arrival direction of sound based on the acoustic transfer function adjusted by the adjusting circuit (see fig. 2, 9, ¶ 0075-0080. The system sums the audio signals that are calibrated for output. the system has beam-forming unit which modulates calibrated signal for generating signals with few main audio portion. Speech extracting unit receives signal with audio portion and outputs signals with speech extraction after filtering. Frequency-domain transformation unit performs transformation after receiving signals with extraction. Noise suppression unit receives signal with transformation for calculating gain to noise suppression. Overlap-add-sum unit outputs audio signal after performing time domain transformation.).
Li disclose frequency domain of speech and noise. Li is vague of the acoustic transfer function.
Srinivasan teaches acoustic transfer function (see ¶ 0116-0119. The comparison of the speech and the noise are provided in the frequency domain. The microphones signals wherein the speech signals is the acoustic transfer between the users mouth and the location of the microphone.).
The combination of Srinivasan and Li  would provide the acoustic transfer function as to the signals being speech and ambient noise.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to incorporate the acoustic transfer function of the audio signals being captured by the microphones. The modification provide for an acoustic transfer function between the location of the user mouth and the location of the microphone and the noise signal at the microphone.

 
Regarding claim 8, Li teaches an audio signal processing method for an audio signal processing apparatus configured to process an audio signal. including: adjusting an acoustic transfer function obtained based on an arrival sound, which is collected by a sound collector, arrived from a direction which forms a particular angle to the sound collector (see fig. 2, 9, ¶ 0034-0036, 0039-0042. The audio signals are collected at the microphones and provided to a calibration unit (adjusting circuit). The audio is received at the microphones in which an angle or direction is obtained. The calibration unit is capable of real time calibration of the received audio.), the acoustic transfer function being adjusted by applying an emphasizing process to an amplitude spectrum of the acoustic transfer function (see fig. 2, 9, ¶ 0039-0042, 0061-0063. The system makes adjustments to the received audio at the microphones and have the system calibrates (adjusting) the audio to emphasizing a gain matching  process. The different volume signals are compared by the system in order to make adjustments to the signal.), the emphasizing process including amplifying an amplitude component of the amplitude spectrum more as an amplitude is greater than a particular reference level and attenuating the amplitude component of the amplitude spectrum more as the amplitude is smaller than the particular reference level (see fig. 2, 9, ¶ 0039-0042, 0058-0063, 0075-0078. The system uses a threshold (reference level) in order to modulated the signals. Based on the preset threshold, the system adjusted the calibration of the incoming audio to a reference signal. Then compare the difference based on a preset threshold. The signal energies are larger than the threshold level, the parameters are adjusted for the filter. Li discloses a system for adjusting the audio signals that are received, the system calibrates for the main audio and environmental audio (noise). The system based on threshold levels makes adjustments to the noise in order to provide a main audio signal output without noise signal being at a gain level that is not tolerable.) and adding, to the audio signal, information indicating an arrival direction of a sound based on the adjusted acoustic transfer function (see fig. 2, 9, ¶ 0075-0080. The system sums the audio signals that are calibrated for output. the system has beam-forming unit which modulates calibrated signal for generating signals with few main audio portion. Speech extracting unit receives signal with audio portion and outputs signals with speech extraction after filtering. Frequency-domain transformation unit performs transformation after receiving signals with extraction. Noise suppression unit receives signal with transformation for calculating gain to noise suppression. Overlap-add-sum unit outputs audio signal after performing time domain transformation.).
Li disclose frequency domain of speech and noise. Li is vague of the acoustic transfer function.
Srinivasan teaches acoustic transfer function (see ¶ 0116-0119. The comparison of the speech and the noise are provided in the frequency domain. The microphones signals wherein the speech signals is the acoustic transfer between the users mouth and the location of the microphone.).
The combination of Srinivasan and Li  would provide the acoustic transfer function as to the signals being speech and ambient noise.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to incorporate the acoustic transfer function of the audio signals being captured by the microphones. The modification provide for an acoustic transfer function between the location of the user mouth and the location of the microphone and the noise signal at the microphone

Claim 9 is rejected under the same rationale as claim 8.


3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0045074) in view of Somasundaram et al. (US 2008/0170712).
Regarding claim 7, Li teaches an audio signal processing apparatus configured to process an audio signal comprising: a adjusting circuit configured to adjust an acoustic transfer function obtained based on an arrival sound. which is collected by a sound collector, arrived from a direction which forms a particular angle to the sound collector (see fig. 2, 9, ¶ 0034-0036, 0039-0042. The audio signals are collected at the microphones and provided to a calibration unit (adjusting circuit). The audio is received at the microphones in which an angle or direction is obtained. The calibration unit is capable of real time calibration of the received audio.), and a processing circuit configured to add, to the audio signal, information indicating an arrival direction of a sound based on the acoustic transfer function adjusted by the adjusting circuit (see fig. 2, 9, ¶ 0075-0080. The system sums the audio signals that are calibrated for output. the system has beam-forming unit which modulates calibrated signal for generating signals with few main audio portion. Speech extracting unit receives signal with audio portion and outputs signals with speech extraction after filtering. Frequency-domain transformation unit performs transformation after receiving signals with extraction. Noise suppression unit receives signal with transformation for calculating gain to noise suppression. Overlap-add-sum unit outputs audio signal after performing time domain transformation.).
Li does not disclose the adjusting circuit adjusting the acoustic transfer function by emphasizing a peak and a notch of a spectral cue represented in an amplitude spectrum of the acoustic transfer function.
Somasundaram teaches the adjusting circuit adjusting the acoustic transfer function by emphasizing a peak and a notch of a spectral cue represented in an amplitude spectrum of the acoustic transfer function (see fig. 2, ¶ 0106-0113. The system makes adjustments to the signal based on the peak signal which provides a adjustments to the notch filer and amplifier. Thus providing for increasing or decreasing for any particular frequency regions.). 
The combination of Somasundaram and Li  would provide the acoustic transfer function as to the signals being attenuated in any frequency region.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to incorporate the acoustic transfer function of the audio signals being captured by the microphones and providing adjustments for the signal based on the peaks in the notch and amplifier. The modification provide for a signal attenuation in any particular frequency which provides adjustments to the filters and amplifiers in which the signal is outputted. 


4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0045074) in view of Srinivasan (US 2015/0380010) in further view of Wang et al. (US 2015/0255080).
	Regarding claim 2, Li and Srinivasan do not teach the audio signal processing apparatus according to claim 1, further comprising a function controlling circuit configured to divide the acoustic transfer function adjusted by the adjusting circuit into a low frequency component and a high frequency component which is a component of higher frequency than the low frequency component, attenuate the how frequency component more than the high frequency component, and synthesize the low frequency component and the high frequency component after attenuating the low frequency component.
	Wang teaches a function controlling circuit configured to divide the acoustic transfer function adjusted by the adjusting circuit into a low frequency component and a high frequency component which is a component of higher frequency than the low frequency component, attenuate the how frequency component more than the high frequency component, and synthesize the low frequency component and the high frequency component after attenuating the low frequency component (see fig. 1, 3, ¶ 0059-0063, 0085-0091. The system having an controller being able to provide adjusts to the high and low frequencies in order to obtain a frequency gain based on the adjustments. The system synthesizes the frequencies (high low) in order to provide a final band signal.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Srinivasan to incorporate making adjustments to the frequency ranges in order to provide clear or restore the main audio signal. The modification provide for a signal attenuation in any particular frequency which provides adjustments to the filters and amplifiers in which the signal is outputted. 


5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0045074) in view of Srinivasan (US 2015/0380010) in further view of Somasundaram et al. (US 2008/0170712) in further view of Yu et al. (US 2018/0167760).
	Regarding claim 3, Li and Srinivasan do not teach the audio signal processing apparatus according to claim  1, further comprising: wherein the storing part stores impulse response of  the arrival sound; and obtaining part configured to obtain, from the impulse, response the acoustic transfer function including a spectral cue, wherein the adjusting circuit enlarges level difference between a peak and notch of the spectral cue by applying the emphasizing process to he amplitude spectrum of the acoustic transfer function obtained by the obtaining circuit. 
	Yu teaches wherein the storing part stores impulse response of  the arrival sound; and obtaining part configured to obtain, from the impulse, response the acoustic transfer function including a spectral cue (see ¶ 0207. The signals are obtained and stored one or more acoustic characteristics and impulse responses over a range of frequencies. The acoustic transfer function of the environment includes the spectral information in acoustic patterns.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Srinivasan to incorporate storing the acoustic transfer function information in regards to an impulse response and the sectoral information. The modification provide for a signal attenuation in an y particular frequency which provides adjustment in order obtain information from memory and apply the changes from memory to the signal adjustments. 
Somasundaram teaches wherein the adjusting circuit enlarges level difference between a peak and notch of the spectral cue by applying the emphasizing process to the amplitude spectrum of the acoustic transfer function obtained by the obtaining circuit. (see fig. 2, ¶ 0106-0113. The system makes adjustments to the signal based on the peak signal which provides a adjustments to the notch filer and amplifier. Thus providing for increasing or decreasing for any particular frequency regions.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li, Srinivasan and Yu to incorporate the acoustic transfer function of the audio signals being captured by the microphones and providing adjustments for the signal based on the peaks in the notch and amplifier. The modification provide for a signal attenuation in any particular frequency which provides adjustments to the filters and amplifiers in which the signal is outputted. 

6.	Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0045074) in view of Srinivasan (US 2015/0380010) in further view of Somasundaram et al. (US 2008/0170712) in further view of Yu et al. (US 2018/0167760) in further view of Sekine (US 2003/0202667).
	Regarding claim 4, Li, Srinivasan, Somasundaram and Yu do not teach the audio signal processing apparatus according to claim 3, further comprising: wherein the storing part stores multiple pieces of impulse response of multiple arrival sounds, each of which has a different arrival direction, wherein the obtaining circuit performs: obtaining at least two acoustic transfer functions from the least two pieces of impulses response  among the multiple pieces of impulse responses; weighting the at  least two acoustic transfer functions; and synthesizing the at least two acoustic transfer functions after weighing the at least two acoustic transfer functions. 
	Sekine teaches wherein the storing part stores multiple pieces of impulse response of multiple arrival sounds, each of which has a different arrival direction, wherein the obtaining circuit performs: obtaining at least two acoustic transfer functions from the least two pieces of impulses response  among the multiple pieces of impulse responses; weighting the at  least two acoustic transfer functions; and synthesizing the at least two acoustic transfer functions after weighing the at least two acoustic transfer functions (see fig. 11, ¶ 0014-0015, 0046. The system stores audio programs in which the acoustic space and sound signals are stored in memory. The system processes the information and determines the direction and impulse response in which the weighting section for the signals are specified and generates a direction of the sound point.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li, Srinivasan, Somasundaram and Yu to incorporate the acoustic transfer function of the audio signals being captured by the microphones and providing adjustments for the signal in light the stored information in memory. The modification provide for a signal attenuation in any particular frequency which provides adjustments to the signals to be outputted. 



Regarding claim 5, Li, Srinivasan, Somasundaram and Yu do not teach the audio signal processing apparatus according to claim 3 wherein the storing part stores multiple pieces of impulse response of multiple arrival sounds, each of which has a distance of each of which between an outputting position of each arrival sound and the sound collector being different, wherein the obtaining circuit performs: obtaining at least two acoustic transfer functions from at least two pieces of impulse response among the multiple pieces of impulse responses: weighting the at least two acoustic transfer functions; and synthesizing the at least two acoustic transfer functions after weighting the at least two acoustic transfer functions. 
Sekine teaches wherein the storing part stores multiple pieces of impulse response of multiple arrival sounds, each of which has a distance of each of which between an outputting position of each arrival sound and the sound collector being different, wherein the obtaining circuit performs: obtaining at least two acoustic transfer functions from at least two pieces of impulse response among the multiple pieces of impulse responses: weighting the at least two acoustic transfer functions; and synthesizing the at least two acoustic transfer functions after weighting the at least two acoustic transfer functions (see fig. 11, ¶ 0014-0015, 0046. The system stores audio programs in which the acoustic space and sound signals are stored in memory. The system processes the information and determines the direction and impulse response in which the weighting section for the signals are specified and generates a direction of the sound point.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li, Srinivasan, Somasundaram and Yu to incorporate the acoustic transfer function of the audio signals being captured by the microphones and providing adjustments for the signal in light the stored information in memory. The modification provide for a signal attenuation in any particular frequency which provides adjustments to the signals to be outputted. 


7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0045074) in view of Srinivasan (US 2015/0380010) in further view of Somasundaram et al. (US 2008/0170712) in further view of Yu et al. (US 2018/0167760).
Regarding claim 6, Li teaches the audio signal processing apparatus according to claim 3. further comprising a transforming circuit configured to apply Fourier transform to the audio signal wherein the obtaining circuit obtains the acoustic transfer function by applying Fourier transform to impulse response of the arrival sound, and wherein the processing circuit performs; convolving the acoustic transfer function adjusted by the adjusting circuit into the audio signal, to which Fourier transform is applied: and obtaining an audio signal. to which information indicating an arrival direction is added by performing inverse Fourier transform to the convolved audio signal (see fig. 2, 9, ¶ 0034-0036, 0039-0042. The audio signals are collected at the microphones and provided to a calibration unit (adjusting circuit). The audio is received at the microphones in which an angle or direction is obtained. The calibration unit is capable of real time calibration of the received audio.), the adjusting circuit adjusting the acoustic transfer function by applying an emphasizing process to an amplitude spectrum of the acoustic transfer function (see fig. 2, 9, ¶ 0039-0042, 0061-0063, 0075-0080. The system makes adjustments to the received audio at the microphones and have the system calibrates (adjusting) the audio to emphasizing a gain matching  process. The different volume signals are compared by the system in order to make adjustments to the signal. The system uses a threshold (reference level) in order to modulated the signals. Based on the preset threshold, the system adjusted the calibration of the incoming audio to a reference signal. Then compare the difference based on a preset threshold. The signal energies are larger than the threshold level, the parameters are adjusted for the filter. Speech extracting unit receives signal with audio portion and outputs signals with speech extraction after filtering. Frequency-domain transformation unit performs transformation after receiving signals with extraction. Noise suppression unit receives signal with transformation for calculating gain to noise suppression. Overlap-add-sum unit outputs audio signal after performing time domain transformation.).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651